Title: To George Washington from Major General Robert Howe, 3 November 1779
From: Howe, Robert
To: Washington, George


        
          Dear sir
          Fields House [N.Y.] 3d Novr 1779
        
        A Very Prime Agent of —— has been unfortunately taken by a Party of ours as a Tory, Spy, &ca, it is necessary to release him, and it requires address to do it so as not to Excite suspicion on Either side—I shall go down Tomorrow for that purpose and also to receive the information which I imagine he can give. Also with a View to the Operation which was talk’d of when last I had the honour to converse with you I am dear Sir Your Excellency’s Most Obt hum. servt
        
          R. Howe
        
      